Title: From Alexander Hamilton to Colonel Charles Stewart, 5 September 1777
From: Hamilton, Alexander
To: Stewart, Charles


Wilmington [Delaware] Septemr. 5th 1777
Sir,
Inclosed in your letter to Mr Ludowick you will find one from His Excellency confirming your orders. We expected you to call here this morning; but as you have not done it, I send you the letters, that they may be immediately forwarded by express. No time should be lost in the matter as it is a point of the most urgent necessity.
I am Sir   Your most Obed serv
A Hamilton ADC
